IN THE SUPREME COURT OF THE STATE OF NEVADA


                BRIAN ORLANDIS RANDOLPH,

                              vs.
                                  Appellant,                               No. 7°   1 ILED
                THE STATE OF NEVADA,                                                 JUL 0 7 2016
                                  Respondent.                                                EMAN




                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal from a purported decision denying a
                postconviction petition for a writ of habeas corpus.           Eighth Judicial
                District Court, Clark County; Richard Scotti, Judge.
                            No decision, oral or written, had been made on the petition
                when appellant filed his appeal on March 24, 2016. Because appellant
                failed to designate an appealable order, we lack jurisdiction over this
                appeal, and we
                            ORDER this appeal DISMISSED.



                                                 Chsutrai,        ,   J.
                                        Cherry



                                                          Gibbo




                cc: Hon. Richard Scotti, District Judge
                     Brian Orlandis Randolph
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
SUPREME COURT
           OF
     NEVADA


(0) 1947
                                                                                    -aR9